Name: 2002/548/EC: Commission Decision of 8 July 2002 amending Decision 2002/230/EC on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals 2002 with regard to avian influenza (notified under document number C(2002) 2531)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic policy;  regions of EU Member States;  Europe;  research and intellectual property;  cooperation policy
 Date Published: 2002-07-09

 Avis juridique important|32002D05482002/548/EC: Commission Decision of 8 July 2002 amending Decision 2002/230/EC on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals 2002 with regard to avian influenza (notified under document number C(2002) 2531) Official Journal L 179 , 09/07/2002 P. 0030 - 0030Commission Decisionof 8 July 2002amending Decision 2002/230/EC on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals 2002 with regard to avian influenza(notified under document number C(2002) 2531)(Only the English text is authentic)(2002/548/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 28(2) thereof,Whereas:(1) Commission Decision 2002/230/EC(3) of 15 March 2002 has laid down the amount of financial assistance to be granted to Community reference laboratories in the field of animal health and live animals except for the laboratory for avian influenza.(2) Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza(4), as last amended by the Act of Accession of Austria, Sweden and Finland, lists the functions and duties of the Community reference laboratory for avian influenza.(3) The Community reference laboratory for avian influenza has submitted its work plan which includes a special monitoring for avian influenza in poultry and wild birds to be carried out in 2002 with the collaboration of the Member States.(4) To take into account its expanded activities the financial assistance for the Community reference laboratory should be increased in comparison to previous years.(5) Decision 2002/230/EC should therefore be amended to grant financial assistance to the Community reference laboratory for avian influenza.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1After Article 2 of Decision 2002/230/EC the following text shall be added as Article 2a: "Article 2a1. For avian influenza, the Community grants financial assistance to the United Kingdom for the functions and duties referred to in Annex V to Directive 92/40/EEC, to be carried out by the Central Veterinary Laboratory, Addlestone, United Kingdom.2. The Community's financial assistance shall amount to a maximum of EUR 150000 for the period from 1 January to 31 December 2002."Article 2This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 8 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 77, 20.3.2002, p. 47.(4) OJ L 167, 22.6.1992, p. 1.